                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


 ALEXANDER POLANCO-JIMENEZ,                     §
        Petitioner                              §
 v.                                             §
                                                §       Case No. A-18-CR-062(1)-RP
                                                §                A-19-CV-1026-RP-SH
 UNITED STATES OF AMERICA,                      §
         Respondent                             §


                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:      THE HONORABLE ROBERT PITMAN
         UNITED STATES DISTRICT JUDGE

      Before this Court are Alexander Polanco-Jimenez’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Dkt. No. 53); the Government’s Response to Movant’s Motion

to Vacate, Set Aside, or Correct Sentence (Dkt. No 59); and Movant’s Response to Government’s

Response Motion (Dkt. No. 60). On October 25, 2019, the District Court referred the above motion

to the undersigned Magistrate Judge for Report and Recommendation pursuant to 28 U.S.C.

§ 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of

the United States District Court for the Western District of Texas.

                                    I.    BACKGROUND

      On February 20, 2018, Alexander Polanco-Jimenez (“Movant”) was indicted and charged with

Sexual Exploitation of a Child and Production of Child Pornography, in violation of 18 U.S.C.

§§ 2251(a) & (e)2 (Count One), and Possession of Child Pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(B) (Count Two). Dkt. No. 22. On July 30, 2018, Movant pled guilty, pursuant to a
Plea Agreement,1 to Count Two of the Indictment. Dkt. Nos. 37-38. As part of his Plea Agreement,

Movant agreed to waive his right to appeal his sentence on any ground “except in a case in which

the sentence imposed by the Court is greater than the maximum sentence authorized by statute.”

Dkt. No. 33 at p. 5. In addition, Movant agreed to waive his right to file a § 2255 motion except to

challenge his sentence due to ineffective assistance of counsel or prosecutorial misconduct. Id. at

p. 6.

      On October 11, 2018, the District Court sentenced Movant to 60 months imprisonment, a ten-

year term of supervised release, a $100 special assessment fine, and a $5,000 assessment under the

Justice for Victims of Trafficking Act, 18 U.S.C. § 3014. Movant did not file a direct appeal of his

conviction and sentence.

      On October 18, 2019, Movant filed the instant § 2255 Motion, alleging that his sentence should

be vacated because he was denied the effective assistance of counsel.

                                II.   STANDARD OF REVIEW

      Under § 2255, four general grounds exist on which a defendant may move to vacate, set aside,

or correct his or her sentence: (1) the sentence was imposed in violation of the Constitution or laws

of the United States; (2) the District Court was without jurisdiction to impose the sentence; (3) the

sentence imposed was in excess of the maximum authorized by law; and (4) the sentence is

otherwise subject to collateral attack. 28 U.S.C. § 2255. The nature of a collateral challenge under

§ 2255 is extremely limited: “A defendant can challenge his conviction after it is presumed final

only on issues of constitutional or jurisdictional magnitude . . . and may not raise an issue for the

first time on collateral review without showing both ‘cause’ for his procedural default, and ‘actual

prejudice’ resulting from the error.” United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991)


1
    Dkt. No. 33.
                                                  2
(quoting United States v. Frady, 456 U.S. 152, 168 (1982)). If the error is not of constitutional or

jurisdictional magnitude, the movant must show that it could not have been raised on direct appeal

and would, if condoned, “result in a complete miscarriage of justice.” United States v. Smith, 32

F.3d 194, 196 (5th Cir. 1994). A defendant’s claim of ineffective assistance of counsel gives rise

to a constitutional issue and is cognizable pursuant to § 2255. United States v. Walker, 68 F.3d

931, 934 (5th Cir. 1996).

                                         III.    ANALYSIS

      Movant alleges that he was denied the effective assistance of counsel during the proceedings

before the District Court because his counsel:2 (1) failed to argue that the images at issue should

not have been considered “child” pornography; (2) failed to adequately explain the Plea Agreement

to him and ensure that his guilty plea was knowing and voluntary; (3) promised him that he would

only receive a three-year term of supervised release if he pled guilty; (4) failed to argue that the

District Court lacked jurisdiction to sentence him under 18 U.S.C. § 2252A(a)(5)(B); and (5) failed

to argue that certain evidence should have been suppressed. Movant also requests an evidentiary

hearing on his § 2255 Motion.

      To prevail on an ineffective assistance of counsel claim, a petitioner must show that her

counsel’s performance was deficient and that the deficiency prejudiced her defense. Strickland v.

Washington, 466 U.S. 668, 687 (1984). Counsel’s performance is deficient if it falls below an

objective standard of reasonableness. Id. A court’s review of counsel’s performance must be highly

deferential, with a strong presumption that the performance was reasonable. Id. at 689; Little v.

Johnson, 162 F.3d 855, 860 (5th Cir. 1998). A court will not find ineffective assistance of counsel

merely because it disagrees with counsel’s trial strategy. Crane v. Johnson, 178 F.3d 309, 312


2
    Movant was represented in his criminal case by Jon Evans, Victor Arana, and Charles Fagerberg.
                                                     3
(5th Cir. 1999). Moreover, “[a] fair assessment of attorney performance requires every effort to be

made to eliminate the distorting effects of hindsight.” Strickland, 466 U.S. at 689. To demonstrate

the prejudice prong, a petitioner must show “a reasonable probability that the result of the

proceedings would have been different but for counsel’s unprofessional errors.” Crane, 178 F.3d

at 312. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694. “However, the mere possibility of a different outcome is

not sufficient to prevail on the prejudice prong. Rather, the defendant must demonstrate that the

prejudice rendered sentencing ‘fundamentally unfair or unreliable.’” Crane, 178 F.3d at 312-13

(quoting Ransom v. Johnson, 126 F.3d 716, 721 (5th Cir. 1997)).

   A. The Offense of Child Pornography

   Movant argues that his counsel was ineffective because he should have argued that Movant

did not violate 18 U.S.C. § 2252A(a)(5)(B) because there was no “child” involved in the offense.

Dkt. No. 53-1 at p. 11. Movant argues that because the victim in this case was 16 years old, she

was not a child, and thus he should not have been convicted for possession of child pornography.

Movant’s argument is nonsensical.

   Movant pled guilty to possession of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(B), which makes it a crime to:

               knowingly possesses, or knowingly accesses with intent to view,
               any book, magazine, periodical, film, videotape, computer disk, or
               any other material that contains an image of child pornography that
               has been mailed, or shipped or transported using any means or
               facility of interstate or foreign commerce or in or affecting interstate
               or foreign commerce by any means, including by computer, or that
               was produced using materials that have been mailed, or shipped or
               transported in or affecting interstate or foreign commerce by any
               means, including by computer.

   18 U.S.C.A. § 2252A(a)(5)(B) (emphasis added). “Child pornography” is defined as:


                                                  4
               any visual depiction, including any photograph, film, video, picture,
               or computer or computer-generated image or picture, whether made
               or produced by electronic, mechanical, or other means, of sexually
               explicit conduct, where—

                      (A) the production of such visual depiction involves
                      the use of a minor engaging in sexually explicit
                      conduct;

                      (B) such visual depiction is a digital image, computer
                      image, or computer-generated image that is, or is
                      indistinguishable from, that of a minor engaging in
                      sexually explicit conduct; or

                      (C) such visual depiction has been created, adapted,
                      or modified to appear that an identifiable minor is
                      engaging in sexually explicit conduct.

18 U.S.C. § 2256(8) (emphasis added). “Minor” is defined as “any person under the age of eighteen

years.” 18 U.S.C. § 2256(1).

   As explained in detail in the Factual Basis contained in the Plea Agreement, Movant was

charged with violating § 2252A(a)(5)(B) after law enforcement officials discovered pornographic

images of a 16-year old teenager (“Victim I”) on his cell phone. Dkt. No. 33. Law enforcement

officers later discovered that Movant, who was 37 years old at the time, was involved in a sexual

relationship with Victim I. Id. at p. 3. Victim I told law enforcement officials that Movant would

pick her up from high school, the two had sexual intercourse several times, and that Movant would

take photographs of her performing sexual acts. Id. Victim I also told law enforcement officials

that Movant knew that she 16 years old. Id. Movant admitted to all of this in his Plea Agreement:

               [T]he Samsung phone at issue was his, he knew there were images
               on the phone of Victim I engaging in sexually explicit conduct
               because the Defendant took the pictures, he knowingly possessed
               the phone while it had the sexually explicit images of Victim I on it,
               Victim I was 16 at the time the sexually explicit images were taken,
               the Defendant knew Victim I was 16, and the images of Victim I
               were produced by the Samsung phone, which had travelled in
               interstate commerce.

                                                 5
Thus, Movant clearly admitted violating § 2252A(a)(5)(B) by taking photographs of a 16-year-old

minor engaging in sexually explicit conduct. As quoted above, § 2252A(a)(5)(B) does not require

the victim to be a “child,” but rather a minor. It is not disputed that Victim I was a minor.

Accordingly, any argument that Movant did not violate § 2252A(a)(5)(B) would have been futile.

The Fifth Circuit “has made clear that counsel is not required to make futile motions or objections.”

Koch v. Puckett, 907 F.2d 524, 527 (5th Cir. 1990). Accordingly, Movant’s attorney cannot be

deficient for failing to raise such a meritless argument. See United States v. Kimler, 167 F.3d 889,

893 (5th Cir. 1999) (stating that “[a]n attorney’s failure to raise a meritless argument . . . cannot

form the basis of a successful ineffective assistance of counsel claim because the result of the

proceeding would not have been different had the attorney raised the issue”).

   Movant also argues that the victim did not “look her age” and that his relationship with her

was entirely “consensual.” Dkt. No. 53-1 at p. 9. Movant claims that he did not know that having

a sexual relationship with a 16-year-old or taking pornographic photographs of a 16-year-old was

illegal because in his home-country, Cuba, it is “not a crime.” Id. at p. 7, 9. Neither theory is a

defense to violating § 2252A(a)(5)(B). Regardless, Movant’s attorney raised these same arguments

at Movant’s Sentencing Hearing, and they were properly rejected by the District Court. See Dkt.

No. 59-2 at p. 26-29. Accordingly, Movant’s counsel could not have been deficient for failing to

make arguments he actually made.

   B. Voluntary and Knowing Plea Agreement

   Movant next argues that his attorney failed to adequately explain the Plea Agreement to him

and ensure that his guilty plea was knowing and voluntary. Movant’s statements during his plea

hearing negate these claims.




                                                 6
       Because a guilty plea involves the waiver of constitutional rights, it must be voluntary,

knowing, and intelligent. Brady v. United States, 397 U.S. 742, 748 (1970). To enter a knowing

and voluntary guilty plea, a defendant must have full knowledge of what the plea connoted and of

its consequences. Boykin v. Alabama, 395 U.S. 238, 244 (1969). “A guilty plea is invalid if the

defendant does not understand the nature of the constitutional protection that he is waiving or if

he has such an incomplete understanding of the charges against him that his plea cannot stand as

an admission of guilt.” James v. Cain, 56 F.3d 662, 666 (5th Cir. 1995) (citation omitted). In

addition, the district court must “determine that the factual conduct to which the defendant admits

is sufficient as a matter of law to constitute a violation of the statute.” United States v. Marek, 238

F.3d 310, 314 (5th Cir. 2001) (emphasis omitted).

       Movant’s plea colloquy demonstrates that Movant was advised and understood the essential

elements of Count Two of the Indictment, the range of penalties, and the consequences of pleading

guilty. Dkt. No. 59-1. During his plea hearing before Unites States Magistrate Judge Mark Lane,

Movant informed Judge Lane that he had carefully read and understood the Plea Agreement;3 he

agreed to the Factual Basis detailed in the Plea Agreement;4 he had “enough time” to visit with his

attorney regarding the Plea Agreement and the offense he was pleading guilty to;5 he was satisfied

with his attorney’s representation of him in the case;6 he fully understood the statutory range of

punishment in his case, and that he was waiving his right to appeal his sentence;7 and agreed that




3
    Dkt. No. 59-1 at p. 13, 14.
4
    Id. at p. 39.
5
    Id. at p. 7, 10.
6
    Id. at p. 12.
7
    Id. at p. 14-16, 34.
                                                  7
he was pleading guilty knowingly, freely, voluntarily, and with the advice of counsel.8 A

defendant’s “solemn declarations in open court” concerning the knowing and voluntary nature of

the plea “carry a strong presumption of verity.” United States v. McKnight, 570 F.3d 641, 649

(5th Cir. 2009) (quoting United States v. Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001)).

      Thus, the record demonstrates that Movant acknowledged that his counsel fully apprised him

of the Plea Agreement, the charges against him, and his maximum sentence exposure prior to

pleading guilty, and his conclusory allegations to the contrary are insufficient to demonstrate

ineffective assistance of counsel. See Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn

declarations in open court carry a strong presumption of verity. The subsequent presentation of

conclusory allegations unsupported by specifics is subject to summary dismissal, as are

contentions that in the face of the record are wholly incredible.”).

      C. Supervised Release

      Movant next argues that his attorney was ineffective because he promised Movant that he

would only receive a three-year term of supervised release if he pled guilty, and the District Court

sentenced him to a ten-year term of supervised release. While Movant claims that his attorney

promised that he would only receive a three-year term of supervised release, the record shows

otherwise.

      While Movant’s Plea Agreement referred to a three-year-term of supervised release,

Judge Lane specifically informed Movant at his Plea Hearing that his statutory sentence range of

punishment was “[a] term in federal prison of not more than 10 years, to be followed by a

supervised release term of not less than five years, but it could be all the way up to the rest of your




8
    Id. at p. 21-23, 28-29, 35-37.
                                                  8
lifetime . . . .” Dkt. No. 59-1 at p. 22. Movant informed Judge Lane that he understood this statutory

range of punishment. Id. Judge Lane also explained to Movant:

               Your lawyers may have gone so far as to attempt to predict the
               sentencing guideline range that may apply in your case, and, again,
               this is perfectly appropriate. But do you understand that that is your
               lawyer’s best guess and estimate, that it is not binding upon the
               district judge, and the district judge will arrive at his own
               independent conclusion as to what your sentence should be?

                                                ***

               You simply do not know what your sentence will be. All you know
               with certainty is that it will not be greater than the statutory range of
               punishment.

Id. at p. 33-34. Movant again acknowledged that he understood all of this. In addition, Movant’s

Presentence Investigation Report (“PSR”) also informed him that his term of supervised release

would be five years to life. Dkt. No. 43 at p. 13.

   At his Sentencing Hearing, Movant’s attorney brought up the discrepancy between the Plea

Agreement’s reference to a three-year term of supervised release and the PSR’s reference to a five-

year to life term of supervised release. Dkt. No. 59-2 at p. 13-14. Judge Pitman informed Movant

that the correct range for the term of supervised release was what was discussed at his

Plea Hearing: “a potential for any term of Supervised Release up to a period of life and that there

is actually a minimum term of Supervised Release of five years.” Id. at p. 16. However, to avoid

any confusion on the issue, Judge Pitman told Movant: “I want you to have the opportunity to visit

with your lawyer about whether or not you want to continue with this Plea Agreement, and with

your guilty plea if I am going to find that the period – the appropriate period of Supervised Release

is a minimum of five years and could be up to life.” Id. Accordingly, Judge Pitman recessed the

hearing so that Movant could discuss the issue with his attorney. Id. at p. 18.



                                                     9
   After the Sentencing Hearing was resumed, defense counsel informed the Court that “[w]e’ve

discussed that the proper Supervised Release range is five to life, and we’re prepared to continue

with the plea under that assumption, Your Honor, or under that understanding.” Id. Movant also

stated on the record that he understood that the term of supervised release was five years to life,

and that he desired to continue with his plea. Id. Thus, Movant was fully informed of the

consequences of his plea and the fact that his range of supervised release was five years to life, not

three years. The fact that Judge Pitman sentenced Movant to a ten-year term of supervised release

does not mean that he was denied the effective assistance of counsel. As noted, Movant’s defense

counsel raised this objection with the District Court, but the District Court overruled the objection.

The fact that the District Court did not sustain all of defense counsel’s objections does not mean

that defense counsel was ineffective. United States v. Porter, 2019 WL 5684261, at *3 (E.D. La.

Nov. 1, 2019) (“The fact that Defendant’s counsel was unsuccessful in his argument does not

render his assistance constitutionally ineffective.”).

   D. The Jurisdiction of the District Court

   Movant argues that his attorney should have argued that the District Court lacked jurisdiction

to sentence Movant for a violation of § 2252A(a)(5)(B) because none of the images traveled in

interstate commerce. Movant’s argument is foreclosed by Fifth Circuit precedent.

   In order to convict a defendant under § 2252(a)(5)(B), the government must prove that the

defendant possessed an image of child pornography “that has been mailed, or shipped or

transported using any means or facility of interstate or foreign commerce or in or affecting

interstate or foreign commerce by any means, including by computer, or that was produced using

materials that have been mailed, or shipped or transported in or affecting interstate or foreign

commerce by any means, including by computer.” 18 U.S.C. § 2252A(a)(5)(B). In this case, the


                                                  10
Government relied on the second prong of the statute to show that Movant’s cell phone, which

was manufactured in China, had been mailed, shipped or transported in interstate and foreign

commerce. As the Fifth Circuit has stated “when items transmitted through interstate commerce

are used to produce child pornography, it is sufficient to establish this element of the offense and

the jurisdictional hook required by the Commerce Clause.” United States v. Looney, 606 F. App’x

744, 747 (5th Cir. 2015) (holding that “the proof that the camera used to produce the pornography

was shipped into Texas from another state is sufficient to support [a defendant’s] conviction”).

   The Fifth Circuit has repeatedly rejected jurisdictional arguments based on the Commerce

Clause in possession of child pornography cases. In United States v. Kallestad, 236 F.3d 225, 228

(5th Cir. 2000), a defendant who was charged with violating 18 U.S.C. § 2252(a)(4)(B) argued

that possession of child pornography did not have a sufficiently substantial effect on interstate

commerce to fall within Congress’s authority under the Commerce Clause. While there was no

evidence that the photographs at issue moved in interstate commerce, the evidence established that

the film used by the defendant had traveled in interstate commerce. Id. at 229. The Fifth Circuit

held that the statute fell within Congress’s power under the Commerce Clause, noting the existence

of an interstate market in child pornography and finding that Congress “can reach purely local

possession if it rationally determines that doing so is necessary to effectively regulate the national

market.” Id. at 230. The court found that Congress was legitimately seeking to eliminate the

interstate market for child pornography and noted that “Congress can reach [defendant’s]

pornography because it legitimately seeks to eliminate the interstate market for child pornography.

And it is rational to conclude that reaching local possession is a necessary incident to that

objective.” Id. at 231.




                                                 11
   Similarly, in United States v. Dickson, 632 F.3d 186 (5th Cir. 2011), a defendant was convicted

of possessing child pornography in violation of 18 U.S.C. § 2252(a)(4)(B) and producing child

pornography in violation of 18 U.S.C. § 2251(a) after a CD containing videos and images of child

pornography was found in his home. The parties conceded that the images never traveled in

interstate commerce, but the government argued that the CD holding the images was made in

China. The Fifth Circuit found this sufficient to support a conviction, noting that Kallestad

foreclosed the defendant’s Commerce Clause argument. In confirming his conviction, the Fifth

Circuit stated: “Because the government presented sufficient evidence that the CD was shipped

from the Republic of China, a reasonable fact-finder could have found that Dickson produced the

pornographic images using materials that traveled in interstate or foreign commerce.” Id. at 190.

   Likewise, in United States v. Rivers, 598 F. App’x 291 (5th Cir. 2015), a defendant pleaded

guilty to producing child pornography under 18 U.S.C. § 2251(a) and possessing prepubescent

child pornography under 18 U.S.C. § 2252A(a)(5)(B). In the factual basis for his plea, the

defendant admitted that the child pornography was produced using materials that were “mailed,

shipped, or transported in or affecting interstate or foreign commerce” and possessed on a cellular

telephone that was produced using materials that were “mailed, shipped, or transported in or

affecting interstate or foreign commerce.” Id. at 291. The Fifth Circuit affirmed defendant’s

conviction, stating: “We have held that the Commerce Clause authorizes Congress to prohibit

local, intrastate possession and production of child pornography where the materials used in the

production were moved in interstate commerce.” Id. at 292 (citing Dickson, 632 F.3d at 192;

Kallestad, 236 F.3d at 226–31).

   Accordingly, Fifth Circuit precedent forecloses Movant’s Commerce Clause argument.




                                                12
   E. Failure to Object to Evidence

   Movant also argues that his attorney was ineffective because he should have filed a motion to

suppress the search warrant used to confiscate his cellular phone. In addition, Movant argues that

his attorney should have objected to Victim I’s statements to law enforcement officials that were

used against him.

   “By pleading guilty voluntarily and unconditionally, a criminal defendant waives his right to

challenge any nonjurisdictional defects in the criminal proceedings that occurred before the plea.

This waiver includes the right to raise any further objections based on the denial of a motion to

suppress.” United States v. Olson, 849 F.3d 230, 231 (5th Cir. 2017). Thus, by pleading guilty,

Movant has waived any right to object to the evidence. In addition, Movant failed to allege any

legal bases for the suppression of evidence in this case. As defense counsel stated in his affidavit:

               I did not see a valid challenge to the search warrant as being an issue
               to raise, as the agents had a valid search warrant to retrieve
               information regarding the suspected credit card abuse/fraud scheme,
               and found this pornographic material in question which clearly
               would have been considered contraband, and thus, legally obtained
               by law enforcement.

Dkt. No. 59-4 at p. 4. As noted, counsel cannot be deficient for failing to raise a meritless argument.

See Kimler, 167 F.3d at 893.

   F. Request for Hearing

   Finally, Movant argues that he is entitled to an evidentiary hearing on his § 2255 Motion. A

district court may deny an evidentiary hearing “if the motion, files, and records of the case

conclusively show that the prisoner is entitled to no relief.” United States v. Bartholomew, 974

F.2d 39, 41 (5th Cir. 1992). Movant is not entitled to a hearing in this case because the motion,

files, and record conclusively show that he is not entitled to relief. Accordingly, Movant’s request

for a hearing is DENIED.

                                                  13
                              IV.    RECOMMENDATION

   Based on the foregoing, the undersigned RECOMMENDS that the District Court DENY

Alexander Polanco-Jimenez’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C.

§ 2255 (Dkt. No. 53).

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Robert Pitman.

                                     V.    WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on February 26, 2020.



                                            SUSAN HIGHTOWER
                                            UNITED STATES MAGISTRATE JUDGE




                                               14
